Citation Nr: 1520108	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 2, 2011, through November 14, 2012.

2.  Entitlement to a staged initial rating in excess of 70 percent for PTSD from November 14, 2012.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to October 2002, February 2006 to June 2007, October 2009 to December 2010 and March 2011 to June 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the March 2012 rating decision, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating effective from June 2, 2011.  The Veteran perfected an appeal of the initial rating assigned following the March 2012 grant of service connection for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).

The RO later, in March 2013, increased the disability rating assigned to the Veteran's service-connected PTSD to 70 percent, effective November 15, 2012.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 70 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.





This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from June 2, 2011, through November 14, 2012, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment most comparable with reduced reliability and productivity.
 
2.  From November 15, 2012, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment most comparable to deficiencies in most areas, to include an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  From June 2, 2011, through November 14, 2012, the criteria for an initial rating in excess of 50 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (Code) 9411 (2014).
 
2.  From November 15, 2012, the criteria for the assignment of a rating in excess of 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is appealing the initial rating assignment as to his PTSD.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2014).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a March 2013 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his agent have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the electronic claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his agent has identified any outstanding medical records.

In addition, the Veteran was afforded VA examinations with respect to the matter on appeal in August 2011 and November 2012.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included a comprehensive review of the Veteran's medical history and also included sufficient medical findings relating the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in November 2012.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.


Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of an initial rating in excess of 50 percent for the period from June 2, 2011, to November 14, 2012, and a staged rating in excess of 70 percent from November 15, 2012. 

Private hospital records show the Veteran was admitted in April 2011 into Forrest General Hospital via the emergency room for PTSD.  This was during the Veteran's military service.  He expressed homicidal ideation towards an officer.  

An August 2011 VA fee-basis examination report includes diagnoses of PTSD and recurrent major depressive disorder.  The Veteran indicated his symptoms attributable to his PTSD included flashbacks (to service in Afghanistan), intrusive thoughts, trouble sleeping with nightmares, and problems with concentration and memory.  He added he was easily startled, avoid activities, was irritable, and had problems controlling his anger.  These symptoms were noted to be constant and ongoing.  He denied a history of violent behavior or suicide attempts.  

The Veteran informed the examiner he was not in receipt of any treatment for his psychiatric-based problems.  He did report treatment one time which did not help.  He also gave a history of a May 2011 hospitalization.  The Veteran added he had been working at a job for one month, and added he had lost no time from work.  

Examination showed appropriate behavior and good eye contact.  Affect and mood showed a disturbance of motivation and mood, a flattened affect, mood swings, anxiety and depressed mood.  His PTSD resulted in him having difficulty controlling his anger, irritability, and difficulty getting along with people.  Communication and speech was within normal limits. The Veteran's attention and focus was impaired.  Panic attacks were not present.  There was no report of either a history of delusions or hallucinations.  Thought processes were appropriate.  Judgment was not impaired, and abstract thinking and memory was normal.  Neither suicidal nor homicidal ideation was present.  The examiner commented that symptoms related to the Veteran's PTSD included flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems trusting people, difficulty with memory, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future and guilt.  A Global Assessment of Functioning (GAF) score of 53 was reported.  

The examiner noted that the effects of the Veteran's PTSD on his employment included having difficulty focusing on simple tasks.  The examiner noted the best description of the Veteran's current psychiatric impairment was psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity.  This was based upon the following symptoms:  flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Currently, the Veteran was noted to have difficulty establishing and maintaining effective work/school and social relationships because he did not communicate with others in an occupational environment.  He also had no friends and he did not socialize with people often.  He was also noted to isolate himself from family at times.  

Service connection was granted by the RO in March 2012 for PTSD.  A 50 percent rating was assigned, effective from June 2, 2011.  

A September 2012 private medical progress note shows that the Veteran was alert and oriented, and in no acute distress.  He was oriented times three, speech was fluent.  Eye contact was normal.  Affect was sad.  Neither suicidal nor homicidal thoughts were presently manifested.  Thoughts were logical and insight was good.  Major depression was diagnosed.  An October 2012 private medical progress note shows the Veteran gave a history of weekly counseling, which was going well.  He did complain of continuing sleep problems.  PTSD and depression were diagnosed.  

The report of a VA examination, conducted November 15, 2012, shows that PTSD was diagnosed, and a GAF score of 55 was supplied.  The examiner described the Veteran's level of occupational and social impairment resulting from the Veteran's service-connected PTSD as resulting in reduced reliability and productivity.  The Veteran said that he lived with his girlfriend and was divorced.  He added on a typical day he did "nothing much" and passed his time by watching television and playing with the children when they were home from school.  He said that he runs errands as needed and did laundry and dishes.  He mentioned his PTSD symptoms led to the end of his previous relationship.  He stated that he just finished coaching flag football and is about start coaching basketball through his church and played softball "to relieve stress."  The Veteran stated that he last worked in September 2012 as a welder.

He reported psychiatric symptoms including irritability, startling easily due to loud noises, sleep disruption, flashbacks, and intrusive memories.  He noted hypervigilance.  He complained of trouble sleeping, only about four hours per night.  He also complained of nightmares.  He reported receiving weekly therapy sessions since September 2012.  The examiner noted PTSD symptoms to be manifested as including anxiety, suspiciousness, chronic sleep impairment, mild memory loss.  Difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  The examiner added that, in terms of his ability to work, the Veteran would likely struggle with focus and concentration in part due to his sleep deprivation but also in part due to his anxious rumination, that he may also have problems with learning and applying complex procedures, and that he may have difficulty forming appropriate workplace relationships and providing appropriate customer service.  

A March 2013 rating decision increased the disability rating assigned to the Veteran's service-connected PTSD to 70 percent, effective from November 15, 2012 (the date of the VA examination, discussed above).  

A March 2013 private update treatment plan/quarterly summary report shows that the Veteran had been referred for mental health services for suicidal thoughts.  He presented with depression, anxiety, sleep disturbance, flashbacks, nightmares, intrusive thoughts, withdrawal, concentration difficulty, relationships problems, and feelings of hopelessness and helplessness over his symptoms.  It was noted the Veteran had been unable to work due to responses to loud noises causing flashbacks and impaired concentration, causing him to need to take the remainder of the day off.  Symptoms of nightmares, intrusive thoughts and flashbacks.  He also complained of sleep problems, concentration and memory problems, irritability and feelings of anger.  He also complained of having panic attacks.  Examination included a diagnosis of PTSD.  A GAF score of 38 was supplied.  

An August 2013 letter from Mental Health Services notes that the Veteran had been a client since 2011.  The counselor, S.T., provided a diagnosis of PTSD.  The Veteran presented for services following a crisis in which he was assessed as having suicidal thoughts/severe depression.  In the past several months the Veteran was noted to have been unable to seek and maintain employment because of the severity of his emotional problems.  His ongoing depressive symptoms were noted to include sadness, sleep disturbance, nervousness, irritability, nightmares, anxiety attacks unable to tolerate loud noises and crowds.  He was also reported to be more withdrawn, and much more dependent on others for his emotional support.  Continuing medication use and counseling was recommended.  

An April 2014 letter, also from S.T., included diagnoses of PTSD and major depressive disorder.  Medication was recently increased.  The counselor noted that in the past several months the Veteran had been unable to seek and maintain employment because of the severity of his emotional problems.  He has ongoing depressive symptoms including sadness, excess worry, sleep disturbance, nervousness, irritability, nightmares, anxiety attacks, and his inability to tolerate loud noises and crowds.  The Veteran was noted to have become significantly more withdrawn, and much more dependent on others for his emotional support.  

The report of a September 2014 VA examination shows that PTSD was diagnosed.  The examiner summarized the level of occasional and social impairment concerning the PTSD as being manifested by reduced reliability and productivity.  The Veteran reported no worsening of symptoms since he was last evaluated in 2012.  Symptoms complained of by the Veteran included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty on establishing and maintaining effective work and social relationships, inability to establish and maintain effective activities, suicidal ideation, and impaired impulse control.  The Veteran reported that he was not working, but did report he worked briefly for a few different businesses, but had to quit do to loud noises which exacerbated his PTSD.  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.





Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).)

Scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Id.

Analysis

After careful consideration of all of the evidence of record, including particularly the above-referenced VA fee-basis examination report dated in August 2011, the Board finds that the Veteran's PTSD did not warrant a rating in excess of 50 percent at any time from June 2, 2011, to November 14, 2012.  The Board also finds that from November 15, 2012, a disability rating in excess of 70 percent is not for application.  

In this regard, between June 2, 2011, through November 14, 2012, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  Review of the August 2011 VA fee-basis examination report, while acknowledging that the Veteran complained of intrusive thoughts, trouble sleeping with nightmares, problems with concentration and memory and anger control problems.  He added he was easily startled, avoid activities, was irritable, and had problems controlling his anger.   Panic attacks were not present, and there was no report of either a history of delusions or hallucinations.  Also, thought processes were appropriate, judgment was not impaired, and abstract thinking and memory was normal.  Further, neither suicidal nor homicidal ideation was present.  In addition, a GAF score of 53 was provided.  As noted, a GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See DSM- IV. 

Also, the symptoms shown to affect the level of the Veteran's occupational and social impairment, included among the above-discussed private treatment records, dated in September and October 2012, are not shown to be comparable to those contemplated in the criteria to be productive of the degree of occupational and social impairment warranting a rating in excess of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a rating in excess of 50 percent is not warranted for the PTSD for the period from June 2, 2011, to November 15, 2012.  







Finally, the Board is of the opinion that, as indicated above, from November 15, 2012, and after considering all of the pertinent evidence of record, including particularly the VA examination reports dated November 15, 2012, and in September 2014, as well as the private treatment records dated after November 2012, the Veteran's service-connected PTSD does not warrant a disability rating in excess of 70 percent rating.

In this regard, the Board finds particularly noteworthy that while a GAF score of 38 was provided by a private provider in March 2013 (indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood), a GAF score of 55 was provided in the course of the November 2012 VA examination (demonstrating, as noted above, moderate symptoms).  Also, the VA examiners in both November 2012 and September 2014 described the Veteran's level of occupational and social impairment resulting from the Veteran's service-connected PTSD as resulting in reduced reliability and productivity.  This wording is consistent with the precise wording in Diagnostic Code 9411 pertaining to a 50 percent rating.  Also, both the November 15, 2012, VA examination report, as well as all examination reports and medical records which followed, fail to present a disability picture which more nearly approximates the criteria for a 100 percent rating.

Specifically, neither the GAF score of 55 supplied in the course of the November 2012 VA examination, nor the GAF score of 38 supplied later, are demonstrative of sufficient symptomatology upon which to base the assignment of a 100 percent rating.  Also, while in the course of the VA examinations in November 2012 and September 2014 the Veteran demonstrated having suicidal ideation, and which he was later treated privately for suicidal thoughts in 2013, at no time has medical findings since November 15, 2012, reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the preponderance of the evidence is against a 100 percent evaluation at any time during from November 15, 2012.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claims (in part), the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for his PTSD.  Also, while it was noted in VA examination reports that the Veteran had trouble focusing on simple tasks and trouble with focusing/concentrating and problems with workplace relationships (see, respectively VA examinations dated in August 2011, November 2012 and September 2014, and while private medical providers opined that the Veteran, for various reasons, was unable to work (see reports dated in March and August 2013 and April 2014), the Board parenthetically observes that, due to these cited differing opinions, the issue of entitlement to TDIU is being here remanded.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or unusual clinical presentation in the record.  For these above-stated reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.






ORDER

An initial disability rating in excess of 50 percent for PTSD from June 2, 2011, to November 14, 2012, is denied. 

A disability rating in excess of 70 percent for PTSD from November 15, 2012, is denied.


REMAND

There is conflicting evidence as to whether the Veteran is unemployable due to service-connected disabilities.  He is service-connected for PTSD (70 percent disabling), tinnitus (10 percent disabling) and left ear hearing loss (noncompensably disabling).  The current evidence of record is conflicting as it pertains to the question of whether or not the Veteran is unemployable due to his service-connected disabilities.  

As part of his claim seeking TDIU (see VA Form 21-8940, dated in September 2012), the Veteran reported last working in August 2012 at a trailer business.  He added he earned 1,500 dollars a month working as a welder.  Prior to that he claimed to have worked at a store, where he earned 1,300 dollars a month.

Information supplied VA from the trailer company shows that the Veteran earned $8,240 from working 40 hours a week from March 28, 2012, to August 30, 2012, as a welder.  

As part of a VA Form 21-4138, dated in June 2013, the Veteran claimed to have been unable to work due to his PTSD.  He noted he slept only four hours of night, which included flashbacks and nightmares.  He added he startled easily from loud noises.  He added he had trouble with co-workers causing him to yell at them.  He noted he became too disabled to work in August 2012.  He noted he completed high school.  

An August 2013 letter from Mental Health Services notes that in the past several month the Veteran was noted to have been unable to seek and maintain employment because of the severity of his emotional problems.  

An April 2014 letter, also from Mental Health Services, noted that the Veteran had been a client since 2011.  Diagnoses of PTSD and major depressive disorder were supplied.  Medication was recently increased.  The counselor noted that in the past several months the Veteran had been unable to seek and maintain employment because of the severity of his emotional problems.  He has ongoing depressive symptoms including sadness, excess worry, sleep disturbance, nervousness, irritability, nightmares, anxiety attacks, and his inability to tolerate loud noises and crowds.  The Veteran was noted to have become significantly more withdrawn, and much more dependent on others for his emotional support.  

Evidence of record also shows that the Veteran worked as a sports official (referee) for several sports beginning in 2013.  Earnings for 2013 were reported to be $1,500 and projected to be $910 for 2014.  It was added that the number of games worked by the Veteran was reduced due to anger issues.  

None of the above-discussed VA examinations, in the opinion of the Board, included sufficient opinions concerning the question of unemployability.  Also, the private opinions which commented on the Veteran's ability to work are inadequate, as they are not shown to have included a discussion of the Veteran's employment history.  Accordingly, the Board finds that an additional VA examination should be conducted as indicated below.  









Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA medical examination for the purpose of determining the combined effect of all of his service-connected disabilities (PTSD, tinnitus and left ear hearing loss) on his ability to secure and maintain substantially gainful employment.  It is imperative that the claims record be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities, either singly or taken together, preclude all forms of substantially gainful employment consistent with his high school education, his work-related training and background, and his military experiences.  The examiner should identify any and all types of substantially gainful employment, including sedentary and light manual labor positions, that remain feasible for him despite these disabilities and explain any accommodations that might need to be made in order for the Veteran to perform substantially gainful employment consistent with his education and work experiences.  Detailed reasons for the opinions should be furnished. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought can be granted.  The Veteran and his agent should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


